Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicants on November 3rd, 2021 has been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 11-16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 9, 10, 13, 14 of U.S. Patent No. 11,201,282 (hereinafter U.S. Pat. No. ‘282). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 8, 9, 10, 13, 14 of U.S. Pat. No. ‘’282 recite similar elements and limitations in claims 1-4, 11-16, 20 of the present application.
Regarding claims 1-3 of the present application, claim 1 of U.S. Pat. No. ‘282 recites “A memory device, comprising: 
a control circuitry controlling the memory device; and 
at least one array of memory structures, each memory structure comprising: 
a metal layer including a first region (claimed first contact region) and a second region (claimed second contact region), wherein electrical resistivity of at least a first part of the first region is different from electrical resistivity of the second region; and 
a first magnetic tunnel junction (MTJ) disposed on the metal layer; 
the first magnetic tunnel junction (MTJ) comprising: 
a first free layer adjacent to the metal layer, the first free layer being in contact with the first region of the metal layer, a direction of magnetization of the first free layer being switchable between a first direction and a second direction under an influence of an electric current flowing along the metal layer; 
a first barrier layer adjacent to the free layer and comprising an electrically insulating material, the first free layer being disposed between the metal layer and the first barrier layer; and 
a first reference layer adjacent to the first barrier layer, a direction of magnetization of the first reference layer remaining along the first direction or the second direction, the first barrier layer being disposed between the first free layer and the first reference layer.”
Claim 8 of U.S. Pat. No. ‘282 recites “The device according to claim 1, wherein the metal layer and the first barrier layer are non-magnetic, the first free layer includes a first ferromagnetic layer, and the first reference layer includes a second ferromagnetic layer.”

Regarding claim 4 of the present application, claim 2 of U.S. Pat. No. ‘282 recites “The device according to claim 1, wherein each memory structure further comprising: 
a second magnetic tunnel junction (MTJ) disposed on the metal layer; 
the second magnetic tunnel junction (MTJ) comprising: 
a second free layer adjacent to the metal layer, the second free layer being in contact with the second region of the metal layer, a direction of magnetization of the second free layer being switchable between the first direction and the second direction under the influence of the electric current flowing along the metal layer; 
a second barrier layer adjacent to the second free layer and comprising an electrically insulating material, the second free layer being disposed between the metal layer and the second barrier layer; and 
a second reference layer adjacent to the second barrier layer, a direction of magnetization of the second reference layer remaining along the first direction or the second direction, the second barrier layer being disposed between the second free layer and the second reference layer.”

Regarding claim 11 of the present application, claim 9 of U.S. Pat. No.’282 recites “The device according to claim 1, wherein the first part of the first region is processed by an ion implantation process.”

Regarding claim 12 of the present application, claim 1 of U.S. Pat. No. ‘282 does not recite a substrate.  Claim 10 of U.S. Pat. No. ‘282 recites a method for fabricating an array of memory structure includes a step of “depositing a metal layer on a substrate”.

Regarding claim 13 and claim 15 of the present application, claim 13 of U.S. Pat. No. ‘282 recites “A memory device, comprising: 
a metal layer; 
a first free layer adjacent to the metal layer, the first free layer being in contact with the metal layer, a direction of magnetization of the first free layer being switchable between a first direction and a second direction under an influence of an electric current flowing along the metal layer; 
a first barrier layer adjacent to the first free layer and comprising an electrically insulating material, the first free layer being disposed between the metal layer and the first barrier layer; and 
a first reference layer adjacent to the first barrier layer, a direction of magnetization of the first reference layer remaining along the first direction or the second direction, the first barrier layer being disposed between the first free layer and the first reference layer, 
wherein the metal layer includes a first region and a second region, electrical resistivity of at least a first part of the first region is different from electrical resistivity of the second region, and the first free layer is in contact with the first region.”

Regarding claim 14 and claim 16 of the present application, claim 14 of U.S. Pat. No. ‘282 recites “The device according to claim 13, further comprising: 
a second free layer adjacent to the metal layer, the second free layer being in contact with the metal layer, a direction of magnetization of the second free layer being switchable between the first direction and the second direction under the influence of the electric current flowing along the metal layer; 
a second barrier layer adjacent to the second free layer and comprising an electrically insulating material, the second free layer being disposed between the metal layer and the second barrier layer; and 
a second reference layer adjacent to the second barrier layer, a direction of magnetization of the second reference layer remaining along the first direction or the second direction, the second barrier layer being disposed between the second free layer and the second reference layer.”

Regarding claim 20 of the present application, claim 13, claim 1 and claim 10 of U.S. Pat. No. ‘282 recites all the elements in claim 20 of the present application.

Claims 5-10, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827